DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,823,499, and Claims 1-18 are rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 1-18 or U.S. Patent No 9,909,802. Although the claims at issue are not identical, they are not patentably distinct from each other because:

U.S. Application Number 17/037,220
U.S. Patent Number 10,823,499
1. A smart refrigerator and/or freezer unit for temperature sensitive pharmaceutical products, comprising: 

(b) one or more processors configured for unit operation and to electronically communicate wirelessly or via a hard wire link with an application service provider (ASP) that provides inventory management services for a product inventory stored in the smart refrigerator and/or freezer unit(s).


(b) one or more processors configured for unit operation and to electronically communicate wirelessly or via a hard wire link with an application service provider (ASP) that provides inventory management services for a product inventory stored in the smart refrigerator and/or freezer unit(s).
0C), optionally between 2°C (+/- 0.50C) and 8°C (+/- 0.50C) or between -50°C (+/- 0.50C) and -15°C (+/- 0.50C).  
2. The smart refrigerator and/or freezer unit of claim 1, wherein the temperature zone comprises a temperature above or below 0° C. (+/−0.5° C.), optionally between 2° C. (+/−0.5° C.) and 8° C. (+/−0.5° C.) or between −50° C. (+/−0.5° C.) and −15° C. (+/−0.5° C.).
3. The smart refrigerator and/or freezer unit of claim 1, wherein temperature zone temperature is monitored by the one or more temperature sensors associated with the temperature-monitored compartments in the temperature zone, and wherein the temperature of each temperature zone is displayed on an external portion of the refrigerator, optionally on a touch screen interface.
3. The smart refrigerator and/or freezer unit of claim 1, wherein temperature zone temperature is monitored by the one or more temperature sensors associated with the temperature-monitored compartments in the temperature zone, and wherein the temperature of each temperature zone is displayed on an external portion of the refrigerator, optionally on a touch screen interface.
4. The smart refrigerator and/or freezer unit of claim 3 that further comprises a backup power supply.
4. The smart refrigerator and/or freezer unit of claim 3 that further comprises a backup power supply.

5. The smart refrigerator and/or freezer unit of claim 1 that further comprises a reader, optionally a barcode reader.
6. The smart refrigerator and/or freezer unit of claim 1 that is wirelessly or connected via a hard wire to a computer network, optionally the Internet.
6. The smart refrigerator and/or freezer unit of claim 1 that is wirelessly or connected via a hard wire to a computer network, optionally the Internet.
7. The smart refrigerator and/or freezer unit of claim 1 that is in electronic communication with an ASP.
7. The smart refrigerator and/or freezer unit of claim 1 that is in electronic communication with an ASP.
8. The smart refrigerator and/or freezer unit of claim 1, wherein temperature monitoring of the compartments in the at least one temperature zone is continuous.
8. The smart refrigerator and/or freezer unit of claim 1, wherein temperature monitoring of the compartments in the at least one temperature zone is continuous.
9. The smart refrigerator and/or freezer unit of claim 1 configured for secure access, optionally via entry of a user login code or biometric data.
9. The smart refrigerator and/or freezer unit of claim 1 configured for secure access, optionally via entry of a user login code or biometric data.
10. The smart refrigerator and/or freezer unit of claim 1 that further comprises a touch screen interface configured displays information on the unit and its contents.
10. The smart refrigerator and/or freezer unit of claim 1 that further comprises a touch screen interface configured displays information on the unit and its contents.
11. The smart refrigerator and/or freezer unit of claim 10, wherein the information displayed on the touch screen interface comprises one or more of: temperature sensitive pharmaceutical product type name or names; temperature sensitive pharmaceutical product type dosage or dosages; temperature sensitive pharmaceutical product type quantity or quantities in the smart refrigerator and/or freezer unit; nearest temperature sensitive pharmaceutical product expiration date; current temperature of the at least one temperature- controlled temperature zone; alerts; and temperature sensitive pharmaceutical product type order status.  


12. The smart refrigerator and/or freezer unit of claim 10, wherein a user, by selecting the name of a specific temperature sensitive pharmaceutical product type on the touch screen display, is provided further information about the temperature sensitive pharmaceutical product type, which further information is optionally selected from the group consisting of location by compartment or temperature zone, temperature history, lot number or numbers with associated expiration date or dates of current inventory of the temperature sensitive pharmaceutical product type, and an Internet link to the temperature sensitive pharmaceutical product type.
12. The smart refrigerator and/or freezer unit of claim 10, wherein a user, by selecting the name of a specific temperature sensitive pharmaceutical product type on the touch screen display, is provided further information about the temperature sensitive pharmaceutical product type, which further information is optionally selected from the group consisting of location by compartment or temperature zone, temperature history, lot number or numbers with associated expiration date or dates of current inventory of the temperature sensitive pharmaceutical product type, and an Internet link to the temperature sensitive pharmaceutical product type.
13. The smart refrigerator and/or freezer unit of claim 1, wherein each of the plurality of compartments is capable of holding a plurality of units of one temperature sensitive pharmaceutical product type, which units optionally have the same expiration date.
13. The smart refrigerator and/or freezer unit of claim 1, wherein each of the plurality of compartments is capable of holding a plurality of units of one temperature sensitive pharmaceutical product type, which units optionally have the same expiration date.
14. The smart refrigerator and/or freezer unit of claim 1, wherein the plurality of compartments holds one temperature sensitive pharmaceutical product unit per temperature- monitored compartment.
14. The smart refrigerator and/or freezer unit of claim 1, wherein the plurality of compartments holds one temperature sensitive pharmaceutical product unit per temperature-monitored compartment.
15. The smart refrigerator and/or freezer unit of claim 1 that further comprises a plurality of temperature-controlled temperature zones, each of which is optionally maintained at a temperature different from the temperature of the at least one other temperature zone.
15. The smart refrigerator and/or freezer unit of claim 1 that further comprises a plurality of temperature-controlled temperature zones, each of which is optionally maintained at a temperature different from the temperature of the at least one other temperature zone.
16. The smart refrigerator and/or freezer unit of claim 15 that comprises first and second temperature-controlled temperature zones, wherein the first 


(a) a plurality of location- and temperature-monitored compartments to store temperature sensitive pharmaceutical products and disposed in at least one temperature-controlled temperature zone, wherein each such compartment is (i) associated with at least one temperature sensor, (ii) configured to store a plurality of units of a temperature sensitive pharmaceutical product type, and (iii) maintained at substantially the same temperature as the one or more other compartment(s) in the same temperature-controlled temperature zone; and 
(b) one or more processors configured for unit operation and to electronically communicate wirelessly or via a hard wire link with an application service provider (ASP) that provides inventory management services for a product inventory stored in each smart refrigerator and/or freezer unit(s), wherein each smart refrigerator and/or freezer unit is connected to the ASP; and 
(c) at least one temperature sensitive pharmaceutical product stored as product inventory in the smart refrigerator and/or freezer unit(s).
17. A system to manage temperature sensitive pharmaceutical products, comprising a plurality of smart refrigerator and/or freezer units, wherein each of the smart refrigerator and/or freezer units comprises: 
(a) a plurality of location- and temperature-monitored compartments to store temperature sensitive pharmaceutical products and disposed in at least one temperature-controlled temperature zone, wherein each such compartment is (i) associated with at least one temperature sensor, (ii) configured to store a plurality of units of a temperature sensitive pharmaceutical product type, and (iii) maintained at substantially the same temperature as the one or more other compartment(s) in the same temperature-controlled temperature zone; 
(b) one or more processors configured for unit operation and to electronically communicate wirelessly or via a hard wire link with an application service provider (ASP) that provides inventory management services for a product inventory stored in each smart refrigerator and/or freezer unit(s), wherein each smart refrigerator and/or freezer unit is connected to the ASP; and 
(c) at least one temperature sensitive pharmaceutical product stored as product inventory in the smart refrigerator and/or freezer unit(s).
18. A system according to claim 17, wherein the ASP provides one or more services selected from the 


(a) providing at least one smart refrigerator and/or freezer unit that comprises: 
(i) a plurality of location- and temperature-monitored compartments to store temperature sensitive pharmaceutical products and disposed in at least one temperature-controlled temperature zone, wherein each such compartment is (A) associated with at least one temperature sensor, (B) configured to store a plurality of units of a temperature sensitive pharmaceutical product type, and (C) maintained at substantially the same temperature as the one or more other compartment(s) in the same temperature-controlled temperature zone; and 
(ii) one or more processors configured for unit operation and to electronically communicate wirelessly or via a hard wire link with a computer network, optionally the Internet, hosting an application service provider (ASP) that provides inventory management services for a product inventory stored in the smart refrigerator and/or freezer unit(s); 
(b) connecting the smart refrigerator and/or freezer unit(s) to the ASP via the computer network; and 
(c) storing a temperature sensitive pharmaceutical product inventory in the smart refrigerator and/or freezer unit(s).
19. A method of storing a temperature sensitive pharmaceutical product inventory, the method comprising: 
(a) providing at least one smart refrigerator and/or freezer unit that comprises: 
(i) a plurality of location- and temperature-monitored compartments to store temperature sensitive pharmaceutical products and disposed in at least one temperature-controlled temperature zone, wherein each such compartment is (A) associated with at least one temperature sensor, (B) configured to store a plurality of units of a temperature sensitive pharmaceutical product type, and (C) maintained at substantially the same temperature as the one or more other compartment(s) in the same temperature-controlled temperature zone; and 
(ii) one or more processors configured for unit operation and to electronically communicate wirelessly or via a hard wire link with a computer network, optionally the Internet, hosting an application service provider (ASP) that provides inventory management services for a product inventory stored in the smart refrigerator and/or freezer unit(s); 
(b) connecting the smart refrigerator and/or freezer unit(s) to the ASP via the computer network; and 
(c) storing a temperature sensitive pharmaceutical product inventory in the smart refrigerator and/or freezer unit(s).
20. A method according to claim 19 that further comprises collecting data related to the smart 




U.S. Application Number 17/037,220
U.S. Patent Number 9,909,802
1. A smart refrigerator and/or freezer unit for temperature sensitive pharmaceutical products, comprising: 
(a) a plurality of location- and temperature-monitored compartments to store temperature sensitive pharmaceutical products and disposed in at least one temperature-controlled temperature zone, wherein each such compartment is (i) associated with at least one temperature sensor, (ii) configured to store a plurality of units of a temperature sensitive pharmaceutical product type, and (iii) maintained at substantially the same temperature as the one or more other compartment(s) in the same temperature-controlled temperature zone; and 
(b) one or more processors configured for unit operation and to electronically communicate wirelessly or via a hard wire link with an application service provider (ASP) that provides inventory management services for a product inventory stored in the smart refrigerator and/or freezer unit(s).
1. A smart refrigerator and/or freezer unit for temperature sensitive pharmaceutical products, comprising: 
a plurality of location- and temperature-monitored compartments to store temperature sensitive pharmaceutical products in compliance with regulatory requirements and disposed in at least one temperature-controlled temperature zone, wherein each such compartment is associated with at least one temperature sensor, is configured to store a plurality of units of a temperature sensitive pharmaceutical product type, and is maintained at substantially the same temperature as the one or more other compartments in the same temperature-controlled temperature zone; and 
one or more processors configured for unit operation and to electronically communicate wirelessly or via a hard wire link with an application service provider (ASP).
2. The smart refrigerator and/or freezer unit of claim 1, wherein the temperature zone comprises a temperature above or below 0°C (+/- 0.50C), optionally between 2°C (+/- 0.50C) and 8°C (+/- 0.50C) or between -50°C (+/- 0.50C) and -15°C (+/- 0.50C).  
2. The smart refrigerator and/or freezer unit of claim 1, wherein the temperature zone comprises a temperature above or below 0° C. (+/−0.5° C.), optionally between 2° C. (+/−0.5° C.) and 8° C. (+/−0.5° C.) or between −50° C. (+/−0.5° C.) and −15° C. (+/−0.5° C.).

3. The smart refrigerator and/or freezer unit of claim 1, wherein temperature zone temperature is monitored by the one or more temperature sensors associated with the temperature-monitored compartments in the temperature zone, and wherein the temperature of each temperature zone is displayed on an external portion of the refrigerator.
4. The smart refrigerator and/or freezer unit of claim 3 that further comprises a backup power supply.
4. The smart refrigerator and/or freezer unit of claim 3 that further comprises a backup power supply.
5. The smart refrigerator and/or freezer unit of claim 1 that further comprises a reader, optionally a barcode reader.
5. The smart refrigerator and/or freezer unit of claim 1 that further comprises a reader, optionally a barcode reader.
6. The smart refrigerator and/or freezer unit of claim 1 that is wirelessly or connected via a hard wire to a computer network, optionally the Internet.
6. The smart refrigerator and/or freezer unit of claim 1 that is wirelessly or connected via a hard wire to a computer network, optionally the Internet.
7. The smart refrigerator and/or freezer unit of claim 1 that is in electronic communication with an ASP.
7. The smart refrigerator and/or freezer unit of claim 1 that is in electronic communication with an ASP.
8. The smart refrigerator and/or freezer unit of claim 1, wherein temperature monitoring of the compartments in the at least one temperature zone is continuous.
8. The smart refrigerator and/or freezer unit of claim 1, wherein temperature monitoring of the compartments in the at least one temperature zone is continuous.
9. The smart refrigerator and/or freezer unit of claim 1 configured for secure access, optionally via entry of a user login code or biometric data.
9. The smart refrigerator and/or freezer unit of claim 1 configured for secure access, optionally via entry of a user login code or biometric data.
10. The smart refrigerator and/or freezer unit of claim 1 that further comprises a touch screen interface configured displays information on the unit and its contents.
10. The smart refrigerator and/or freezer unit of claim 1 that further comprises a touch screen interface configured displays information on the unit and its contents.
11. The smart refrigerator and/or freezer unit of claim 10, wherein the information displayed on the touch screen interface comprises one or more of: temperature sensitive pharmaceutical product type name or names; 



12. The smart refrigerator and/or freezer unit of claim 10, wherein a user, by selecting the name of a specific temperature sensitive pharmaceutical product type on the touch screen display, is provided further information about the temperature sensitive pharmaceutical product type, which further information is optionally selected from the group consisting of location by compartment or temperature zone, temperature history, lot number or numbers with associated expiration date or dates of current inventory of the temperature sensitive pharmaceutical product type, and an Internet link to the temperature sensitive pharmaceutical product type.
13. The smart refrigerator and/or freezer unit of claim 1, wherein each of the plurality of compartments is capable of holding a plurality of units of one temperature sensitive pharmaceutical product type, which units optionally have the same expiration date.
13. The smart refrigerator and/or freezer unit of claim 1, wherein each of the plurality of compartments is capable of holding a plurality of units of one temperature sensitive pharmaceutical product type, which units optionally have the same expiration date.
14. The smart refrigerator and/or freezer unit of claim 1, wherein the plurality of compartments holds one 


15. The smart refrigerator and/or freezer unit of claim 1 that further comprises a plurality of temperature-controlled temperature zones, each of which is optionally maintained at a temperature different from the temperature of the at least one other temperature zone.
16. The smart refrigerator and/or freezer unit of claim 15 that comprises first and second temperature-controlled temperature zones, wherein the first temperature-controlled temperature zone is maintained at a temperature between 2°C and 8°C and the second temperature-controlled temperature zone is maintained at a temperature between -50°C and - 15°C.
16. The smart refrigerator and/or freezer unit of claim 15 that comprises first and second temperature-controlled temperature zones, wherein the first temperature-controlled temperature zone is maintained at a temperature between 2° C. and 8° C. and the second temperature-controlled temperature zone is maintained at a temperature between −50° C. and −15° C.
17. A system to manage temperature sensitive pharmaceutical products, comprising a plurality of smart refrigerator and/or freezer units, wherein each of the smart refrigerator and/or freezer units comprises: 
(a) a plurality of location- and temperature-monitored compartments to store temperature sensitive pharmaceutical products and disposed in at least one temperature-controlled temperature zone, wherein each such compartment is (i) associated with at least one temperature sensor, (ii) configured to store a plurality of units of a temperature sensitive pharmaceutical product type, and (iii) maintained at substantially the same temperature as the one or more other compartment(s) in the same temperature-controlled temperature zone; and 
(b) one or more processors configured for unit operation and to electronically communicate wirelessly or via a hard wire link with an application service provider 
(c) at least one temperature sensitive pharmaceutical product stored as product inventory in the smart refrigerator and/or freezer unit(s).

a plurality of location- and temperature-monitored compartments to store temperature sensitive pharmaceutical products in compliance with regulatory requirements and disposed in at least one temperature-controlled temperature zone, wherein each such compartment is associated with at least one temperature sensor, is configured to store a plurality of units of a temperature sensitive pharmaceutical product type, and is maintained at substantially the same temperature as the one or more other compartment(s) in the same temperature-controlled temperature zone; 


18. A system according to claim 17, wherein the ASP provides one or more services selected from the group consisting of inventory management and system administration.




Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of copending Application No. 17/308,029 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:


U.S. Application Number 17/037,220
U.S. Application Number 17/308,029
1. A smart refrigerator and/or freezer unit for temperature sensitive pharmaceutical products, comprising: 
(a) a plurality of location- and temperature-monitored compartments to store temperature sensitive pharmaceutical products and disposed in at least one temperature-controlled temperature zone, wherein each such compartment is (i) associated with at least one temperature sensor, (ii) configured to store a plurality of units of a temperature sensitive pharmaceutical product type, and (iii) maintained at substantially the same temperature as the one or more other compartment(s) in the same temperature-controlled temperature zone; and 
(b) one or more processors configured for unit operation and to electronically communicate wirelessly or via a hard wire link with an application service provider (ASP) that provides inventory management services for a product inventory stored in the smart refrigerator and/or freezer unit(s).
1. A smart refrigerator and/or freezer unit for temperature sensitive pharmaceutical products, comprising: 
(a) a plurality of location- and temperature-monitored compartments to store temperature sensitive pharmaceutical products and disposed in at least one temperature-controlled temperature zone, wherein each such compartment is (i) associated with at least one temperature sensor, (ii) configured to store a plurality of units of a temperature sensitive pharmaceutical product type, and (iii) maintained at substantially the same temperature as the one or more other compartment(s) in the same temperature-controlled temperature zone; and 
(b) one or more processors configured for unit operation and to electronically communicate wirelessly or via a hard wire link with an application service provider (ASP) that provides inventory management services for a product inventory stored in the smart refrigerator and/or freezer unit(s).
0C), optionally between 2°C (+/- 0.50C) and 8°C (+/- 0.50C) or between -50°C (+/- 0.50C) and -15°C (+/- 0.50C).  
2. The smart refrigerator and/or freezer unit of claim 1, wherein the temperature zone comprises a temperature above or below 0°C (+/- 0.50C), optionally between 2°C (+/- 0.50C) and 8°C (+/- 0.50C) or between -50°C (+/- 0.50C) and -15°C (+/- 0.50C).  
3. The smart refrigerator and/or freezer unit of claim 1, wherein temperature zone temperature is monitored by the one or more temperature sensors associated with the temperature-monitored compartments in the temperature zone, and wherein the temperature of each temperature zone is displayed on an external portion of the refrigerator, optionally on a touch screen interface.
3. The smart refrigerator and/or freezer unit of claim 1, wherein temperature zone temperature is monitored by the one or more temperature sensors associated with the temperature-monitored compartments in the temperature zone, and wherein the temperature of each temperature zone is displayed on an external portion of the refrigerator, optionally on a touch screen interface.
4. The smart refrigerator and/or freezer unit of claim 3 that further comprises a backup power supply.
4. The smart refrigerator and/or freezer unit of claim 3 that further comprises a backup power supply.
5. The smart refrigerator and/or freezer unit of claim 1 that further comprises a reader, optionally a barcode reader.
5. The smart refrigerator and/or freezer unit of claim 1 that further comprises a reader, optionally a barcode reader.
6. The smart refrigerator and/or freezer unit of claim 1 that is wirelessly or connected via a hard wire to a computer network, optionally the Internet.
6. The smart refrigerator and/or freezer unit of claim 1 that is wirelessly or connected via a hard wire to a computer network, optionally the Internet.
7. The smart refrigerator and/or freezer unit of claim 1 that is in electronic communication with an ASP.
7. The smart refrigerator and/or freezer unit of claim 1 that is in electronic communication with an ASP.
8. The smart refrigerator and/or freezer unit of claim 1, wherein temperature monitoring of the compartments in the at least one temperature zone is continuous.
8. The smart refrigerator and/or freezer unit of claim 1, wherein temperature monitoring of the compartments in the at least one temperature zone is continuous.
8. The smart refrigerator and/or freezer unit of claim 1, wherein temperature monitoring of the compartments in the at least one temperature zone is continuous.
8. The smart refrigerator and/or freezer unit of claim 1, wherein temperature monitoring of the compartments in the at least one temperature zone is continuous.
10. The smart refrigerator and/or freezer unit of claim 1 that further comprises a touch screen interface 


11. The smart refrigerator and/or freezer unit of claim 10, wherein the information displayed on the touch screen interface comprises one or more of: temperature sensitive pharmaceutical product type name or names; temperature sensitive pharmaceutical product type dosage or dosages; temperature sensitive pharmaceutical product type quantity or quantities in the smart refrigerator and/or freezer unit; nearest temperature sensitive pharmaceutical product expiration date; current temperature of the at least one temperature- controlled temperature zone; alerts; and temperature sensitive pharmaceutical product type order status.  
12. The smart refrigerator and/or freezer unit of claim 10, wherein a user, by selecting the name of a specific temperature sensitive pharmaceutical product type on the touch screen display, is provided further information about the temperature sensitive pharmaceutical product type, which further information is optionally selected from the group consisting of location by compartment or temperature zone, temperature history, lot number or numbers with associated expiration date or dates of current inventory of the temperature sensitive pharmaceutical product type, and an Internet link to the temperature sensitive pharmaceutical product type.
12. The smart refrigerator and/or freezer unit of claim 10, wherein a user, by selecting the name of a specific temperature sensitive pharmaceutical product type on the touch screen display, is provided further information about the temperature sensitive pharmaceutical product type, which further information is optionally selected from the group consisting of location by compartment or temperature zone, temperature history, lot number or numbers with associated expiration date or dates of current inventory of the temperature sensitive pharmaceutical product type, and an Internet link to the temperature sensitive pharmaceutical product type.
13. The smart refrigerator and/or freezer unit of claim 1, wherein each of the plurality of compartments is capable of holding a plurality of units of one temperature 


14. The smart refrigerator and/or freezer unit of claim 1, wherein the plurality of compartments holds one temperature sensitive pharmaceutical product unit per temperature- monitored compartment.
15. The smart refrigerator and/or freezer unit of claim 1 that further comprises a plurality of temperature-controlled temperature zones, each of which is optionally maintained at a temperature different from the temperature of the at least one other temperature zone.
15. The smart refrigerator and/or freezer unit of claim 1 that further comprises a plurality of temperature-controlled temperature zones, each of which is optionally maintained at a temperature different from the temperature of the at least one other temperature zone.
16. The smart refrigerator and/or freezer unit of claim 15 that comprises first and second temperature-controlled temperature zones, wherein the first temperature-controlled temperature zone is maintained at a temperature between 2°C and 8°C and the second temperature-controlled temperature zone is maintained at a temperature between -50°C and - 15°C.
16. The smart refrigerator and/or freezer unit of claim 15 that comprises first and second temperature-controlled temperature zones, wherein the first temperature-controlled temperature zone is maintained at a temperature between 2°C and 8°C and the second temperature-controlled temperature zone is maintained at a temperature between -50°C and - 15°C.
17. A system to manage temperature sensitive pharmaceutical products, comprising a plurality of smart refrigerator and/or freezer units, wherein each of the smart refrigerator and/or freezer units comprises: 
(a) a plurality of location- and temperature-monitored compartments to store temperature sensitive pharmaceutical products and disposed in at least one temperature-controlled temperature zone, wherein each such compartment is (i) associated with at least one temperature sensor, (ii) configured to store a plurality of units of a temperature sensitive pharmaceutical product type, and (iii) maintained at substantially the same 
(b) one or more processors configured for unit operation and to electronically communicate wirelessly or via a hard wire link with an application service provider (ASP) that provides inventory management services for a product inventory stored in each smart refrigerator and/or freezer unit(s), wherein each smart refrigerator and/or freezer unit is connected to the ASP; and 
(c) at least one temperature sensitive pharmaceutical product stored as product inventory in the smart refrigerator and/or freezer unit(s).

(a) a plurality of location- and temperature-monitored compartments to store temperature sensitive pharmaceutical products and disposed in at least one temperature-controlled temperature zone, wherein each such compartment is (i) associated with at least one temperature sensor, (ii) configured to store a plurality of units of a temperature sensitive pharmaceutical product type, and (iii) maintained at substantially the same 
(b) one or more processors configured for unit operation and to electronically communicate wirelessly or via a hard wire link with an application service provider (ASP) that provides inventory management services for a product inventory stored in each smart refrigerator and/or freezer unit(s), wherein each smart refrigerator and/or freezer unit is connected to the ASP; and 
(c) at least one temperature sensitive pharmaceutical product stored as product inventory in the smart refrigerator and/or freezer unit(s).

18. A system according to claim 17, wherein the ASP provides one or more services selected from the group consisting of inventory management and system administration.
19. A method of storing a temperature sensitive pharmaceutical product inventory, the method comprising: 
(a) providing at least one smart refrigerator and/or freezer unit that comprises: 
(i) a plurality of location- and temperature-monitored compartments to store temperature sensitive pharmaceutical products and disposed in at least one temperature-controlled temperature zone, wherein each such compartment is (A) associated with at least one temperature sensor, (B) configured to store a plurality of units of a temperature sensitive pharmaceutical product type, and (C) maintained at substantially the same temperature as the one or more other compartment(s) in the same temperature-controlled temperature zone; and 

(b) connecting the smart refrigerator and/or freezer unit(s) to the ASP via the computer network; and 
(c) storing a temperature sensitive pharmaceutical product inventory in the smart refrigerator and/or freezer unit(s).

(a) providing at least one smart refrigerator and/or freezer unit that comprises: 
(i) a plurality of location- and temperature-monitored compartments to store temperature sensitive pharmaceutical products and disposed in at least one temperature-controlled temperature zone, wherein each such compartment is (A) associated with at least one temperature sensor, (B) configured to store a plurality of units of a temperature sensitive pharmaceutical product type, and (C) maintained at substantially the same temperature as the one or more other compartment(s) in the same temperature-controlled temperature zone; and 

(b) connecting the smart refrigerator and/or freezer unit(s) to the ASP via the computer network; and 
(c) storing a temperature sensitive pharmaceutical product inventory in the smart refrigerator and/or freezer unit(s).

20. A method according to claim 19 that further comprises collecting data related to the smart refrigerator and/or freezer unit(s) and the stored product inventory and communicating at least a portion of such data to the ASP.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Allowable Subject Matter

Claims 1-20 would be allowable if the Double Patenting Rejection of Claims 1-20 is overcome.

The prior arts of record fail to teach the overall combination as claimed. Therefore, it would not have been obvious to one of ordinary skill in the art to modify the prior art to meet the combination above without unequivocal hindsight and one of ordinary skill would have no reason to do so. The application discloses:
A smart refrigerator and/or freezer unit for temperature sensitive pharmaceutical products, comprising: 
(a) a plurality of location- and temperature-monitored compartments to store temperature sensitive pharmaceutical products and disposed in at least one temperature-controlled temperature zone, wherein each such compartment is (i) associated with at least one temperature sensor, (ii) configured to store a plurality of units of a temperature sensitive pharmaceutical product type, and (iii) maintained at substantially the same temperature as the one or more other compartment(s) in the same temperature-controlled temperature zone; and 
(b) one or more processors configured for unit operation and to electronically communicate wirelessly or via a hard wire link with an application service provider (ASP) that provides inventory management services for a product inventory stored in the smart refrigerator and/or freezer unit(s).

US 2005/0184719 “Lowenstein” discloses an intelligent refrigerator system for storing pharmaceutical product containers, such as vials, ampules, syringes, bottles, medication tubes, blister packs and cartons, at the point of dispensing, and automatically retriever a variety of details associated with the containers and their contents, and delivering a warning if a problem is detected with a particular pharmaceutical.  Lowenstein further teaches storing the items on shelves of a refrigerator system.  However, the shelves of a refrigerator do not constitute the same compartments of the claims.  Shelves with a temperature sensor fail to disclose a plurality of location- and temperature-monitored compartments to store temperature sensitive pharmaceutical products disposed in at least one temperature-controlled temperature zone, wherein each such compartment is associated with at least one temperature sensor.

US 2010/0196445 “David” teaches storage of pharmaceutical products in both a refrigerator and a freezer of specific temperatures providing a plurality of temperature=controlled temperature zones.  David fails to teach a plurality of location- and temperature-monitored compartments to store temperature sensitive pharmaceutical products disposed in at least one temperature-controlled temperature zone, wherein each such compartment is associated with at least one temperature sensor.

US 4,572,838 “Lanier” teaches temperature zones between -50C and -15C.  However, Lanier fails to teach a plurality of location- and temperature-monitored compartments to store temperature sensitive pharmaceutical products disposed in at 

US 6,874,684 “Denenberg” teaches an improved method and apparatus for the management of the storage and removal of prescription items, including a barcode reader on the refrigerator and/or freezer unit.  Denenberg fails to teach a plurality of location- and temperature-monitored compartments to store temperature sensitive pharmaceutical products disposed in at least one temperature-controlled temperature zone, wherein each such compartment is associated with at least one temperature sensor.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REVA R MOORE whose telephone number is (571)270-7942. The examiner can normally be reached M-Th: 9:00-6:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/REVA R MOORE/Examiner, Art Unit 3687                           

/ARYAN E WEISENFELD/Primary Examiner, Art Unit 3687